Citation Nr: 1331900	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  13-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as a result of exposure to herbicides including Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to January 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his initial claim, the Veteran specifically claimed service connection for ischemic heart disease.  In the August 2013 Informal Hearing Presentation, his representative also limited argument on a theory of entitlement to ischemic heart disease.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  However, given the medical evidence of record and the arguments presented, the Board has limited consideration of the claim to service connection for ischemic heart disease, rather than a broader claim of service connection for a heart condition.  

In addition to the paper claims file, the Board has reviewed Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim, including VA treatment records from the Leavenworth, Kansas, VA Medical Center dated September 2012 that were considered by the agency of original jurisdiction (AOJ) in the April 2013 statement of the case.


FINDING OF FACT

The record does not show that the Veteran has a current diagnosis of ischemic heart disease. 





CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an October 2010 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records (STRs) and post-service VA treatment records have been secured.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  The Veteran was afforded an examination for VA in November 2010 and a subsequent VA examination in February 2011 to reconcile conflicting medical evidence on the record and determine a diagnosis for his heart condition.  The examinations are adequate as they considered the Veteran's records, statements and reported history and included a thorough examination and provided explanations for the opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II.  Service Connection

Service connection may be established if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) the existence or aggravation of a disease or injury in service; and (3) a causal relationship or nexus between the present disability and any injury or disease in service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran seeks service connection for ischemic heart disease which he asserts is due to herbicide exposure during his period of active service in Vietnam.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The Veteran's service personnel records showed that he served in the Republic of Vietnam; exposure to herbicides is conceded.  At issue in this case is whether the Veteran has ischemic heart disease.  

The Veteran reports a history of chest pain and shortness of breath, and maintains that he is currently diagnosed with ischemic heart disease.  

An October 2006 VA treatment report shows that the Veteran underwent a pharmacologic stress myocardial perfusion study because he had chest pain of unknown etiology.  The conclusions were reported as follows:  nonischemic pharmacologic stress ECG; Veteran reported no symptoms suggestive of angina; low probability myocardial perfusion scan for active inducible myocardial ischemia and/or jeopardized myocardium; normal left ventricular systolic function with a calculated ejection fraction of 59 percent; and no significant regional wall motion abnormalities.  

A December 2009 VA treatment report shows the Veteran was evaluated for heart problems, including congestive heart failure and atrial flutter.  Cardiac catheterization and angiography testing were performed.  The diagnoses were normal coronary arteries, mild depressed left ventricle dysfunction with an ejection fraction of 50 percent, mild pulmonary artery hypertension and no pull back gradient across the aortic valve.

In November 2010, the Veteran was afforded a VA contract heart examination, in which he complained of a history of heart flutters since coming back from Vietnam, as well as chest pain and shortness of breath that have gotten worse over the years.  Specifically, the Veteran reported during his examination that he had chest pain on a weekly basis, with symptoms lasting for days at a time.  He reported constantly feeling short of breath and fatigued on a daily basis, especially after light physical exertion.  Further, the Veteran reported experiencing dizziness a few times a week after standing for prolonged periods of time, and reported five fainting spells in the prior year, with each episode lasting about 10 seconds.  In reviewing the Veteran's history, the examiner noted that the Veteran had not had a myocardial infarction,  He was also noted to report that he was diagnosed with congestive heart failure and ischemic heart disease in December 2009.  Following physical examination, diagnostic and clinical testing, the examiner diagnosed ischemic heart disease and congestive heart failure, with cardiac arrhythmia and cardiomegaly status post myocardial infarction.  The examiner specifically stated that the etiology of the heart disease was unknown.  

In December 2010, the Veteran was afforded a cardiology consultation for possible cardioversion for atrial flutter.  Following a physical examination and review of diagnostic testing, including December 2009 and December 2010 EKGs, the assessment was that the Veteran "apparently has had paroxysmal atrial flutter since EKG taken on 12/15/09 showed atrial flutter with variable AV condution [sic], rate 98 and EKG taken today show[s] normal sinus rhythm.  He has [history] of congestive heart failure most likely had LV diastolic heart failure since ECHO and cardiac cath showed preserved LV systolic function with LVEF of 60% and 50% respectively. However, ECHO performed on 12/16/09 at [VAMC] did not mention LV diastolic dysfunction due to inadequate data to determine the severity of LV diasto[l]ic dysfunction."  

Given the inconsistent medical findings, the Veteran was afforded another VA cardiology examination in February 2011 to determine all currently diagnosed heart conditions, whether he had ischemic heart disease, whether his METS were caused by ischemic heart disease, congestive heart failure or other factors and what condition required him to use oxygen.  

The examiner reviewed the claims folder and pertinent medical records and examined the Veteran.  Based on the examination, review of the records, and specific review of December 2009, February 2010, October 2010 and December 2010 diagnostic testing, the examiner noted that the Veteran experienced several medical problems, including hypertension, restrictive lung disease, sleep apnea, posttraumatic stress disorder, diabetes and morbid obesity.  EKG does not show evidence of acute or old myocardial infarction and cardiac catheterization reported normal coronary arteries.  

With consideration of the Veteran's clinical status, laboratory, invasive and noninvasive studies, it was the examiner's conclusion that the Veteran does not have ischemic heart disease or congestive heart failure.  As the bases for that opinion, the examiner referred to the clinical history of nonspecific chest pain, evidence of normal coronary arteries, LV systolic function, ejection fraction, chamber size and absence of regional wall motion.  

The cardiologist further noted that the Veteran does not have diastolic heart failure.  LV diastolic dysfunction is at least as likely as not caused by hypertension.  Limited exercise capacity and need for oxygen is less likely as not caused by LV diastolic dysfunction.  The Veteran's need for oxygen is more likely caused by restrictive lung disease.  His marked limitation of exercise capacity is most likely caused by combination of morbid obesity and restrictive lung disease.  Pulmonary artery hypertension and trace tricuspid regurgitation most likely caused by restrictive lung disease and sleep apnea.  Paroxysmal atrial flutter was most likely due to pulmonary disease and obesity.  

The Veteran was afforded a cardiac consultation in May 2012 in order to receive medical clearance to undergo bilateral knee replacement surgery.  The VA treatment record stated that the Veteran did not report of chest pain during the six months prior to the consultation and he had no clinical signs or symptoms of decompensated heart failure.  The Veteran underwent a pharmacological stress test that was non-diagnostic.  An ECG taken during the test showed no evidence of ischemia and no significant arrhythmia.  The Veteran reported shortness of breath but otherwise did not experience chest pain or discomfort.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

Based on a careful review of the evidence, the Board finds that service connection for ischemic heart disease is not warranted as there is no evidence in the record that the Veteran has been diagnosed with ischemic heart disease at any time during the appeal period.  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from ischemic heart disease.  The Veteran's most recent VA cardiac consultation in May 2012 relies on a stress test and ECG that shows negative findings of ischemic heart disease.  Further, the February 2011 VA opinion provides an extensive rationale that relies on all the medical evidence of record to conclude that the Veteran does not have ischemic heart disease.  The Board places greater weight on the February 2011 opinion as it is offered by a cardiologist with a specific expertise in heart conditions who explains the rationale for his conclusion based on a thorough review and discussion of the evidence in the Veteran's record.  See Prejean, 13 Vet. App. at 448.  The November 2010 examination included conflicting findings as to whether the Veteran ever had a myocardial infarction and cited the Veteran's self-report of being diagnosed with congestive heart failure and ischemic heart disease in December 2009.  

The Veteran asserts that he has ischemic heart disease.  The Veteran is competent to report certain symptoms; however, his assertions that he currently has ischemic heart disease are outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no current disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

As there is no diagnosis of ischemic heart disease, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


